                                                     U.S. Department of Justice o    R\G\NA L
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew 's Pla=a
                                                     New York, New York 10007



                                                     March 9, 2020


HAND DELIVERY

The Honorable Ona T. Wang
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Jose Morely Chocron, et al., 20 Mag. 2246 (UA)


Dear Judge Wang:

        The Government respectfully requests that the Court order the unsealing of the Complaint
in the above-captioned matter.


                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                        by:     ~Jlilb~t
                                              Sarah Mortazavi
                                              Andrew Adams
                                              Benet Kearney
                                              Assistant United States Attorneys
                                              (212) 637-2520 / 2340 / 2260
